          Case 1:19-cv-01420-MKV Document 68 Filed 07/10/20 Page 1 of 1

                                                                 USDC SDNY
                                                                 DOCUMENT
UNITED STATES DISTRICT COURT                                     ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                    DOC #:
                                                                 DATE FILED: 7/10/2020
                                                                   1:19-cv-01420-MKV
 In re Avon Products, Inc. Securities Litigation
                                                                          ORDER


MARY KAY VYSKOCIL, United States District Judge:

       The Court is in receipt of the Parties’ July 3 letter [ECF #67] which informed the Court of

an agreement to settle this case. As discussed in the letter, the Court will expect the filing of a

Motion for Preliminary Approval on or before August 21, 2020.

         The Motion for Class Certification [ECF #52-54] is deemed withdrawn in light of the

Parties’ agreement, without prejudice to renewal if the settlement is not approved. All other

deadlines in this case are held in abeyance pending the approval of the settlement.

       The Clerk respectfully is directed to close the Motion at ECF #52 as withdrawn.



SO ORDERED


Dated: New York, New York
       July 10, 2020                                   __________________________________
                                                              MARY KAY VYSKOCIL
                                                             United States District Judge




                                                   1
